Van Hoesen, J.
On these^ papers I cannot make an ex parte -order for the payment of these moneys to the consignors repre-.'•enttdby Mr. Bipley. The general creditors are entitled to a bearing and to inquire into the facts respecting the assignment, its items and the agreement as to the disposition of the proceeds. It would never answer to allow the estate of every commission merchant to be absorbed by the consignors of goods, without giving general creditors an opportunity to be heard. I will make an order of reference to inquire into the facts, and provide that all creditors whose names appear on the assignee’s books be at liberty to appear and contest the right of the consignors to follow the proceeds of the goods sold by the .assignors.
Note. — After the foregoing opinion was filed an order was made and •entered by the same judge (Van Hoesen) directing that it he referred to John Whalen, Esq., “to inquire into the facts respecting the matters set *316forth in the petition regarding the claims of the petitioner, The Union Manufacturing Company of Maryland, for the information of the court, and report. all facts necessary to enable the court to determine whether, with equal justice to all other creditors, the petitioner is entitled at once to the several amounts he claims in his petition; allowing all the creditors of the estate to ■ appear' and contest the claims; and that notice of the hearing he given to the ■ preferred creditors and to at least ten of the unpreferred creditors whose names appear on the assignee’s books. Five days’ notice in writing, to be ■ given to such creditors and the underwriting of the referee fully and clearly to state the nature of the petitioner’s application, the object of the reference; the creditors to be at liberty to appear and contest.”
The referee reported in favor of granting the petition. His report was subsequently (5th March, 1886) confirmed by Allen, J.— [Ed.